Case 9:19-cv-81566-RS Document 7 Entered on FLSD Docket 01/08/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19- 81566-CIV-SMITH

 HOWARD COHAN,

                Plaintiff,
 v.

 STEWART AGENCY, INC.,

                Defendant.
                               _____________/

                         ORDER DISMISSING CASE WITH PREJUDICE
        THIS MATTER is before the Court on the parties’ Joint Stipulation of Dismissal with

 Prejudice [DE 6]. It is

        ORDERED that

            1. This case is DISMISSED WITH PREJUDICE.

            2. This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 7th day of January 2020.




 cc: counsel of record
